  Case 16-02217             Doc 39         Filed 08/13/19 Entered 08/13/19 14:42:54                              Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: CHRISTOPHER J SOPIARZ                                        ) Case No. 16 B 02217
                                                                 )
                                                   debtor        ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE



                                                    NOTICE OF MOTION



   CHRISTOPHER J SOPIARZ                                                   DAVID M SIEGEL
                                                                           via Clerk's ECF noticing procedures
   3504 S UNION AVE
   CHICAGO, IL 60609

   Please take notice that on August 27, 2019 at 9:15 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 13,
   2019.



                                                                                    /s/ Tom Vaughn



                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER
                                   TAX RETURN AND REFUND TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On January 25, 2016 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on April 26, 2016, provided for tax refunds over $1200.00 to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript, and/or tax refund for 2018.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                    Respectfully submitted,

                                                                                    /s/ Tom Vaughn



   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
